Name: 2009/350/EC: Commission Decision of 28Ã April 2009 on the request by Ireland to accept Council Decision 2008/381/EC establishing a European Migration Network (notified under document number C(2009) 2708)
 Type: Decision_ENTSCHEID
 Subject Matter: EU institutions and European civil service;  migration;  information and information processing;  EU finance
 Date Published: 2009-04-29

 29.4.2009 EN Official Journal of the European Union L 108/53 COMMISSION DECISION of 28 April 2009 on the request by Ireland to accept Council Decision 2008/381/EC establishing a European Migration Network (notified under document number C(2009) 2708) (2009/350/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, in particular to Article 11a thereof, Whereas: (1) On 14 May 2008, the Council adopted Decision 2008/381/EC establishing a European Migration Network (1) (EMN) (hereinafter referred to as Council Decision 2008/381/EC). (2) Pursuant to Article 1 of the Protocol on the position of Ireland, Ireland did not participate in the adoption of Decision 2008/381/EC. (3) In accordance with Article 4 of the said Protocol, Ireland notified the Council and the Commission that it wishes to accept Decision 2008/381/EC. (4) In accordance with Article 11a of the Treaty the Commission adopted a favourable opinion (2) on the request by Ireland on 22 December 2008, HAS ADOPTED THIS DECISION: Article 1 Decision 2008/381/EC shall apply to Ireland. Article 2 Ireland shall bring into force the provisions necessary to comply with Decision 2008/381/EC and shall forthwith inform the Commission thereof. Article 3 Decision 2008/381/EC shall come into force for Ireland from the date of the notification by Ireland of its acceptance of Decision 2008/381/EC. Article 4 This Decision is addressed to all Member States. Done at Brussels, 28 April 2009. For the Commission Jacques BARROT Vice-President (1) OJ L 131, 21.5.2008, p. 7. (2) C(2008) 8668 final.